Case 2:21-cv-01603-ENV-ARL Document 1 Filed 03/25/21 Page 1 of 4 PageID #: 1



UN]TED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         ------x
JANICE COLLETTI,                                     Civil Action No.:
                           Plaint iff,
                                                     NOTICE OF   REMOVAI,
            -against
TARGET    and   TARGET CORPORATION,                  Suffolk County
                                                     Index No.: 603216/202I
                           Defendant.

                                            ---x
TO THE HONORABLE iII'DGES OF THE I'NITED STATES DISTRICT COI'RT              FOR
THE EASTERN DISTRICT OF NEW YORK:

     Defendant, TARGET CORPORATION s/h/a                TARGET and          TARGET

CORPORATION      ("Target"),     by its attorneys,   SIMMONS JANNACE DELUCA,

LLP, upon information and belief,              respectfully petitions the
Court, pursuant to 28 U.S.C. S L44I, ds follows:
     1.     On or about September 25, 202L, the above-captioned
civil action was conmenced and is         now pending   in the   Supreme Court

of the State of      New   York, County of Suffolk, bearing Index number
603216/202I. A trial           has not yet been had therein. A copy of the
Summons   and Verified      Complaint is annexed hereto as EXHIBIT r\A".
Target interposed its Verified Answer to plaintiff's              Complaint on
March I7 , 202I.       A copy of Target's Verified Answer is           annexed

hereto as Exhibit \\8".
     2.     The action seeks monetary damages for personal injuries
allegedly   suffered by plaintiff,          Janice Colletti   on August 24,
201,9 inside a Target store,             located at 100 Willow Street,
Case 2:21-cv-01603-ENV-ARL Document 1 Filed 03/25/21 Page 2 of 4 PageID #: 2



Farmingdale, New York. The plaintiff's                Verified Complaint      sounds

l-n   negligence.
        3.       This act j-on i-nvolves a controversy between citizens of
different states, in that: (a) plaintiff               is a citizen of the State
of    New   York; and (b) defendant, Target Corporation is now, and was
at the time the action was commenced, incorporated pursuant to the
laws of the State of Minnesota with thej-r principal                       places of
busi-ness in Mi-nnesota.
        4.       Accordingly, there         is    complete diversity         between

defendant and plaintiff               and this    action    is one of which the
District      Courts of the Unlted States have original jurisdiction
under 28 U.S.C. S 1332.
        5        In addition, the amount in controversy exceeds $75,000,
evidenced by plaintiff's              Response   to Defendant's     Demand Pursuant

to    CPLR   S   3017   (c), wherein plaintiff     claims damages in the total
sum   of $5r000,000. A copy of plaintiff's                 Demand   Pursuant to   CPLR

S 3011 (c) , received by Your Affirmant on March 25, 202I, is annexed
hereto as Exhibit          \lC   f,




        6.       This notice of removal- is being filed within 30 days of
receipt of plaintiff's                Demand Pursuant to        CPLR S 3017 (c) ,
confirming the amount in controversy exceeds $75,000.
       7.        Written notice of the filing        of this Notice of       Removaf

will- be given to plaintiff              promptly after       the filing    of this
Notice.      A true and correct copy of this Notice of Removal wil-l- be
Case 2:21-cv-01603-ENV-ARL Document 1 Filed 03/25/21 Page 3 of 4 PageID #: 3



fil-ed with the Clerk of the Court. of the     Supreme Court     of the State
of   New   York, County of Suffol-k promptly after the filing         of this
Notice.
      B.     Attached to this Notice, and by reference made a part
hereof, are true and correct copies of all- process and pleadings
filed herein.
      9.     By filing   this notice of removal-, Target does not waive
any defense which may be available to it,           specifically lncluding,
but not limited to, its right to contest in personam jurisdiction,
improper service of process and the absence of venue in t.his Court
or the Court from which this action has been removed.
      WHEREFORE,    Defendant prays that the above-captioned action
now pending    in the    Supreme   Court in the State of   New   York, County
of Suffolk, be removed therefrom to this Court.
Dated:       Hauppauge, New York
             March 25, 202I
                                     Yours, etc.,
                                      SIMMONS JANNACE DELUCA LLP


                                     BY:
                                            Ian E. Hannon
                                     Attorneys for Defendant
                                     TARGET CORPORATION
                                     Office and P.O. Address:
                                     43 Corporate Drive
Case 2:21-cv-01603-ENV-ARL Document 1 Filed 03/25/21 Page 4 of 4 PageID #: 4



                                   Hauppauge, NYr 117BB
                                   ( 631) 873-4888
TO:   Theresa .I. Viera, Esq.
      GRUENBERG KELLY DELLA
      Attorneys for Plaintiffs
      700 Koehler Avenue
      Ronkonkoma, New    York, LI719
      (631) 131-4110
